 JACOB WIRTH RESTAURANT191Pizza Pizzaz, Inc., d/b/a Jacob Wirth Restaurantand Angelo Pappas and Mohamed Zahran.Cases -CA-14794-1 and 1-CA-14794-2March 7, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDAI.E.On November 7, 1979, Administrative LawJudge Frank H. Itkin issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, hereby orders that the Respondent,Pizza Pizzaz, Inc., d/b/a Jacob Wirth Restaurant,Boston, Massachusetts, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph l(c):"(c) In any like or related manner, interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct."2. Substitute the attached notice for that of theAdministrative Law Judge.i Respondent has excepted to certain credihilit finding i made h heAdministrative Law" Judge It is the lBoard" etahlished pohlcy not tooserrule an administrative lass judgc', resolutions lt rre.pec to credl-bihly unles the clear preponderance of all of Ihe lexanlt esidencc con-vinecs us that Ilhe resolutions are incicerrrcl SalillrIdr Drl H'all Pri,duel.Inc. 91 NRB 544 (195(0) enfd 188 2d1 362 d Cir 1951) We ha;.ccarefullI examined the record and find no hbasis for rcv-er,illg hi. findiing,In par I(c) of his recommended Order, the Administrallve l.asJudge used the broad cease-and-desist language. "In an)y ilher manner-We ha.e considered the case in light ilf he slandards set iforth i Hit Amott Food. Il. 242 NIRB No 177 (19791 ad hae ciT I.lded that broad remedial order is inappropriite sInice it has noT hben .hlsxn thiltRespolndenil ha a proclilxit t S1 olai te Ac l Or has tengaged i1 sihllegregious or idesprcad mniscirlduct as iI dnmnlotraTl a gnerl l di.tlegard fr he emploec' fundarintiial rights Ao.rdiinglk, \t, llmodify the recommended Ordcr anid nlltilC aid to TIh 1i Il;llrok Ii1)ilill-tile language. "in any like or related manilner 248 NLRB No. 37APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the oppor-tunity to present their evidence, the NationalLabor Relations Board has found that we have vio-lated the National Labor Relations Act and has or-dered us to post this notice. We therefore notifyyou that:WE WILL NOT threaten our employees withphysical harm or reprisals if they engage inunion activities.WE WILl NOT discourage membership inHotel, Restaurant, Institutional Employees andBartenders Union, Local 26, AFL-CIO, orany other labor organization, by discriminator-ily discharging any of our employees or in anyother manner discriminating against them withrespect to their hire or tenure of employmentor any term or condition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights guaranteed inSection 7 of the National Labor Relations Act.WE WILL offer Angelo Pappas and Mo-hamed Zahran immediate and full reinstate-ment to their former jobs, or, if those jobs nolonger exists, to substantially equivalent posi-tions, without prejudice to their seniority orother rights and privileges previously enjoyed,and make them whole for any earnings theymay have lost, plus interest.PIZZA PIZZAZ, INC., D/B/A JACOBWIRTH RESTAURANTDECISIONFRANK H. ITKIN, Administrative Law Judge: Unfairlabor practice charges were filed on August 7 and wereamended on September 11, 1978. A complaint issued onSeptember 18 and was amended on November 3 and onDecember 13. 1978. A hearing was conducted in Bostonon March 5, 1979. Briefly, General Counsel alleges thatPizza Pizzaz, Inc., and Jacob Wirth Restaurant constitutea single employer engaged in commerce under the Na-tional Labor Relations Act, as amended; that on or aboutAugust 5, 1978. Robert McManus, the manager of JacobWirth Restaurant, "told an employee that if his frienddid not stop bothering the employees about the Union hewould fix him" and, in addition. "told an employee thatif you think you are going to bust my ass with theUnion. don't try it": and that, subsequently. on or aboutAugust 7, 1978. McManus discharged employees AngeloPappas and Mohamed Zahran because of their union orJACOB WIRTH RESTAURANT 191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDother protected concerted activities, in violation of Sec-tion 8(a)(1) and (3) of the Act. Respondent denies thatPizza Pizzaz and Jacob Wirth are a single employer en-gaged in commerce and that Respondent violated theAct as alleged.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefs ofcounsel, I make the following:FINDINGS OF FACTA. Introduction; the Evidence Pertaining toJurisdictionPizza Pizzaz, Inc., and Jacob Wirth Restaurant areboth Massachusetts corporations maintaining retail foodfacilities in Boston. Jacob Wirth is engaged in the oper-ation of a full menu restaurant. Pizza Pizzaz is engagedin the operation of a fast food shop which principallysells pizza. Pizza Pizzaz is the sole stockholder of JacobWirth. Pizza Pizzaz in turn is solely owned by two trustfunds whose trustees and beneficiaries are William Fitz-gerald and his wife, Ann Fitzgerald.Richard L. Fallon testified that he is president of PizzaPizzaz and vice president and treasurer of Jacob Wirth.Fallon asserted: "I assist in the managing of both ...places"; "I would discuss the overall business of PizzaPizzaz with Sam Schwartz [and] the overall businesswith the manager of Jacob Wirth ...RobertMcManus"; and "one tax return" is prepared by an ac-countant "on behalf of both corporations." Fallon alsonoted that he is presently "negotiating a Union contractat Jacob Wirth ..." with Hotel, Restaurant, Institution-al Employees and Bartenders Union, Local 26, AFL-CIO. (See G.C. Exh. 4.) There are some 15 to 23 unitpersonnel employed at the Jacob Wirth facility. Howev-er, Pizza Pizzaz is solely operated by Sam Schwartz, hiswife, son, and daughter and, as Fallon noted, has noagreement with any labor organization.Fallon asserted that his relationship with each of thetwo food facilities was "general manager, consultingwith the managers." Fallon was asked: "Do you havethe authority to hire and fire the managers at these facili-ties?" He responded: "I would at Pizza. I wouldn't atJake Wirth." Elsewhere in his testimony, Fallon recalledhow he "sought to hire a new manager" at Jacob Wirthafter having "fired the [previous] manager ... " Fallonasserted that both Schwartz and McManus have consult-ed or discussed with him "the hiring of ... personnel";"we talk about hiring help"; "they would" also discuss"firing personnel"-"we try to discuss everthing but thedecision is theirs"; "they would discuss wages-theymight ask for my suggestion"; "they may ask me a ques-tion related to [hours of employment] to clarify theirown mind ...";"either manager is free to discuss what-ever day-to-day operational problems they feel as thoughthey have"; and "I listen to them, offer suggestions, tryto clarify their mind [and] help them reach a decision."Fallon admittely signs checks for the purchase of prod-ucts for both food facilities; he participated in an earliergrievance with the Union involving employee AngeloPappas; and he periodically examines the daily cash reg-ister tapes for Jacob Wirth-"the daily figures of thevolume that the waiters do, comes across [his] desk."Fallon generally claimed that the "final decisions" per-taining to firing personnel are entrusted to each facilitymanager. However, elsewhere in his testimony, Fallonrecalled that, during a grievance meeting with union rep-resentatives pertaining to an earlier firing of employeeAngelo Pappas, the manager of Jacob Wirth at the time,Joe Ricci,wasn't going to hire [Pappas] back. He [Ricci]begged me [Fallon] not to, and to back him up inthe matter.Fallon agreed with Ricci. Subsequently, when Fallondiscovered that Ricci had rehired Pappas on his own ini-tiative, Fallon fired Ricci and hired McManus as the newrestaurant manager. Fallon further recalled that he did"have occasion to discuss the work performances of em-ployees at Jake Wirth with Mr. McManus." They woulddiscuss "the waiters that were not producing." Fallonclaimed: "We were going to replace the inefficient wait-ers at Jacob Wirth's."It is undisputed that Pizza Pizzaz annually has grosssales in excess of $140,000; that Jacob Wirth annually hasgross sales in excess of 380,000; and that Pizza Pizzazand Jacob Wirth each annually purchases goods valuedin excess of $2,000 from businesses located in Massachu-setts which in turn receive these goods directly fromother States. As discussed below, I find and conclude onthis record that Pizza Pizzaz and Jacob Wirth constitutea single employer engaged in commerce as alleged. I alsofind and conclude that Local 26 is a labor organizationas alleged.B. The Events Culminating in the Discharges ofEmployees Pappas and ZahranEmployee Angelo Pappas testified that he was em-ployed as a cashier and waiter at Jacob Wirth Restaurantfrom June 1977 to August 7, 1978; that he was dis-charged on Monday August 7 "for lack of production"by Manager McManus; and that McManus stated to himon August 7 in the presence of coworker Zahran, "I'venothing to do with this, but I was told to fire you."Pappas recalled that McManus, at the same time, in-formed coworker Zahran "why he was fired." Pappasnoted: "I'm not quite sure. Some reason for being late ona certain day."Angelo Pappas testified that previously, on Saturday,August 5, he had the following conversation with Man-ager McManus:Well, the shop steward [William Pappas, father ofAngelo] had left about two weeks before I [Angelo]was discharged.... And he [McManus] asked mewho was going to be the next shop steward. Myfather, who was the shop steward, had left. I saidwe would have to have a meeting between the em-ployees. Or, if Mr. Sullivan [the union president],seen fit to appoint one of us, one of the employeeswho was in the Union, as shop steward. ...I said, JACOB WIRTH RESTAURANT193if he [Sullivan] does appoint, it would probably beeither me [Angelo] or Sammy [Zahran].Angelo Pappas also testified that on that same day, aconversation arose between me [Angelo] and someof the employees, particularly the new employees,and I told them what the set-up was-that after 30days [they] would have to join the Union if theManagement-Bob McManus-decided to keep[them]. They said they weren't aware of this fact.[Pappas] then proceeded to ask another waiterthat wasn't paying his Union dues why he wasn'tpaying the Union dues. And he [replied], this isn't aUnion place any more.At that time, Bob McManus came over to meand he said, if you think you're going to bust myass with the Union, I got news for you-don't tryit.Pappas did not respond; he "walked away."'Angelo Pappas recalled that, about February 1978, theprior Jacob Wirth manager, Joseph Ricci, had "fired"him because he had complained about having "to makecoffee" and that, subsequently, Ricci reinstated him.Pappas claimed that he has never been "warned aboutnot producing enough business"; "about being surly tocustomers"; "about being late"; "about not showing up";"about not calling in"; or about his "conduct" as awaiter.Employee Mohamed Zahran testified that he was em-ployed as a waiter by Jacob Wirth from September 1977to August 7, 1978. Zahran recalled that, on Saturday,August 5, he telephoned the cashier at Jacob Wirth inorder to notify Manager McManus that he would be latefor work; McManus was "not in yet"; the cashier agreedto relate this message to McManus; and Zahran similarlyasked coworker Angelo Pappas to tell McManus that hewould be late. Zahran reported for work at 3:30 p.m. onAugust 5. McManus then warned Zahran: "This is thelast time and if you are going to do it again you're goingto get fired." Zahran asked McManus: "What do youmean, get fired, what [is] the reason?" McManus replied:"Because you didn't show up." Zahran explained toMcManus that he had "called in." The cashier andAngelo Pappas confirmed this fact to McManus. Theconversation ended.Later that same day, Saturday, August 5, as Zahranfurther testified, McManus approached Zahran outside ofthe restaurant and stated to the employee:...what you two people [Pappas and Zahran] aretrying to do to me [McManus] ...[McManus]said, tell [Pappas] don't bother my help aboutUnion. And, if he [Pappas] is not going to stopdoing that, I [McManus] am going to fix him....He said, I break his legs. He told me to tell Angelothat ...He walk away.Subsequently, on Monday, August 7, Zahran relatedMcManus' warning to Angelo Pappas. Later that day,Angel o Pappas alsoi reclled a discussiorl hat dal ith hartenderBob Perr as tio \ h Perr: "\a\,n'l" panllg his union duesMcManus fired both Angelo Pappas and Zahran. Thereason McManus fired Zahran, as Zahran testified, "isbecause [Zahran] didn't show up Saturday." Zahranagain explained to McManus that he had "called in."McManus also turned to Angleo Pappas and informedPappas that he was "a poor waiter or something likethat."2Joseph Sullivan, president of Local 26, testified that heis presently attempting to negotiate a new contract withFallon for the Jacob Wirth Restaurant employees. Sulli-van acknowledged that neither Angelo Pappas nor Mo-hamed Zahran held any union positions or offices. How-ever, Angelo's father, William Pappas, had been stewardat the restaurant shortly prior to August 1978, when heleft to open his own business. Sullivan was questioned"about a previous discharge of Angelo Pappas" whichassertedly concerned "an argument and a fight on thefloor of the restaurant." Sullivan and William Pappasmet with Fallon and, later, Manager Ricci concerningthis incident. Fallon, at first, did not want to reinstateAngelo Pappas. However, later, Angelo Pappas was infact reinstated.William Pappas testified that he left his job at JacobWirth about July 20, 1978; that he was shop stewardwhile employed there; and that "a couple of weeksbefore I went out" there was discussion in the restaurant"around the table" concerning the selection of a new ste-ward. The "leading contenders" for the steward's jobwere Angelo Pappas, his son, Zahran, and James Scobie,another waiter. William Pappas claimed that his discus-sion was in the open "where all the executives go by, wedon't talk behind anybody's back."Robert McManus testified that he was hired by Fallonas manager of Jacob Wirth during late May 1978; that hedischarged both employees Angelo Pappas and Zahranon Monday, August 7, and that the reason "why" he dis-charged them was "poor workmanship." McManus alsoasserted as reasons:Absenteeism, tardiness, rudeness to customers,unable to get hold of them quite a few times to waiton the tables, quite often I'd find them out in thefront streets when customers were looking forthem, the parking lot to the side of the buildingwhen customers were looking for them, their foodwould be sitting on the counter getting cold.McManus was asked what "he said to them" at the timeof their discharge. He replied: "They walked in the backdoor. I told them their services were no longer needed.that I had hired replacements for them."2 Zahran recalled that "maybe once in 1977. 1 as ery sick [and]called up the manager" informing him. "I have cold" Furiher. Zahranrecalled that about a w&eek before his discharge, during late Juls. he hadrequested permi ssion to be off onl Mondal!, and Mc Manus had approv edhis request Zahrail's regular dal, off thai ,,eek as Tuesda) Zahranthen stated to McManluL. "If I come hack from Nes, York Mtonda il right.I like to come to %kork on m d off. luesd;', M" Ntlir al agreedZahran. hov cer. did not return fron N York ot report for ork oilTulsdais. an] reported fr s,ork on \T'edllesd1 oJf that i eek(On cross- caniltion Zabran, like Pappa.,, ckl'n, ledged that he heldno union ffitc Further Zahr.an eplairied haJi priot to Auguts 5 he didIlot have 'arn dilsissionrs ith NIcNaltIs" abOLit his "atteildjilce"JAOB WIRTH RESTAURANT 193 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcManus claimed, the "week before" the firing ofAngelo Pappas and Zahran,I told them I would not put up with their tardiness,absenteeism, their rudeness to customers, their lackof ability to service my people in the way that Iwanted them to be serviced, their lack of picking upthe food, their complete -don't-care attitude.McManus was unaware how long Angelo Pappas andZahran had been employed by Respondent. McManusclaimed that "in a 7-day period" for the week endingAugust 5, Zahran "was absent twice without notifica-tion." The timecards for Angelo Pappas and Zahran, al-though available at the hearing, were not offered intoevidence.McManus also claimed that he had observed the workperformance of Angelo Pappas and Zahran during Juneand July and it was "very poor." McManus claimed thathe had received "complaints" from customers about"poor service" and "rudeness"-"I would have to go outin the parking lot or out into the front of the building onthe sidewalk and bring one of the two ...back in" toserve the customers. McManus claimed that he discussedthese "complaints" with Angelo Pappas and Zahran.McManus claimed that "both of them" were "absent andtardy." Further, according to McManus, Zahran hadbeen told during the week before his discharge that hewould "have to work Tuesday" and Zahran did notreport for work on that day. McManus claimed that cashregister tapes, which were available at the hearing andnot offered into evidence, show that Angelo Pappas andZahran were poor producers. McManus claimed that hehad discharged some five or six employees "that week"of August 7 for unsatisfactory work. McManus claimedthat on August 5 he had an "argument" with AngeloPappas and "very definitely" did "suggest to him that hemay be terminated." McManus denied threateningAngelo Pappas "or anyone else in the restaurant" that he"was going to break their legs." McManus, however, as-serted that "my night bartender," Perry, had complainedto McManus that evening that Angelo Pappas hadthreatened to "break his .. .legs" if "he didn't back himup and start paying his back-dues ...."3In addition, Richard Fallon testified that, during early1978, Angelo Pappas had been discharged by formerManager Ricci because of an alleged "fight with a cus-tomer"; that he met with William Pappas and Sullivanabout this incident; that Angelo's performance at thetime "was the poorest of any waiter in Jake Wirth's."Fallon claimed that he had determined during early 1978that Angelo "was through"-"there was no way Angelowould come back." Fallon claimed that "about sixweeks" later he first discovered that Ricci had rehiredAngelo "when I [Fallon] wasn't around." Fallon claimedthat he then fired Ricci although he did not fire AngeloPappas. Fallon also asserted that the cash register tapesshow that Angelo Pappas "was the lowest of anyone weever had working in there as a waiter" and Zahran "wasthe next one up from Angelo." The tapes, as noted, werenot offered into evidence. Fallon claimed that prior to:' Pcrry did noil tctfAugust 5 "we were going to replace the inefficient wait-ers at Jacob Wirth's" and this "decision was made" onAugust 2.I credit the testimony of Angelo Pappas and MohamedZahran as recited and quoted above. Their testimony isin significant part mutually corroborative. Their testimo-ny is corroborated in part by the testimony of WilliamPappas and Joseph Sullivan. Their testimony is also sub-stantiated in part by the testimony of Robert McManus.Thus, McManus acknowledged in effect that on Satur-day, August 5, his bartender, Perry, had revealed to himthat Angelo Pappas was attempting to get the restaurantemployees to pay their back Union dues. I am persuadedhere that McManus confronted Angelo Pappas about hisUnion activity that same day and warned the employee:"if you think you are going to bust my ass with theUnion, I got news for you-don't try it." I am also per-suaded that McManus similarly confronted Zahran thatsame day and stated: "what [are] you two people[Pappas and Zahran] are trying to do to me ...tell[Pappas] don't bother my help about Union ...if he[Pappas] is not going to stop doing that, I am going tofix him ...I break his legs." I note that negotiationswith the Union for a new contract had been boggeddown because of a "misunderstanding concerning thehealth and welfare program" according to Fallon. I alsonote that Angelo Pappas, the son of former Union Ste-ward William Pappas, and Zahran were openly discussedby employees at the restaurant as likely successors to thesteward's position as a consequence of William Pappas'leaving the Jacob Wirth Restaurant a few weeks earlier.And, Angelo Pappas had disclosed this to McManus onSaturday, August 5. Angelo Pappas and Zahran weresummarily fired shortly thereafter on Monday, August 7.I find and conclude on this record that McManusmade the statements attributed to him by both AngeloPappas and Zahran, as quoted above. Insofar as the testi-mony of McManus and Fallon differs with the above re-cited testimony of Angelo Pappas, Zahran, Sullivan, andWilliam Pappas, I find and conclude here, relying uponthe demeanor of the witnesses, that the testimony of thelatter witnesses is more trustworthy and reliable. Fur-ther, as discussed below, I reject as pretextual the non-discriminatory reasons assigned by both Fallon andMcManus for the summary firing of these two employ-ees. These asserted reasons, when assessed in the contextof the full record, are belated, shifting, essentially uncor-roborated, and are in part contradictory, vague, and con-fusing. Further, as discussed below, I am also persuadedhere that Fallon in fact exercised common control overthe labor relations of both Pizza Pizzaz and Jacob Wirth.And, although Fallon asserted that final decisions in suchmatters were vested in the separate managers of each fa-cility, I find and conclude here, as discussed below, thatFallon in fact exercised the final decision and controlover the labor relations at both food facilities.DiscussionGeneral Counsel contends that Pizza Pizzaz and JacobWirth Restaurant constitute a single employer engaged incommerce. Respondent denies this contention. TheBoard, in determining whether or not two or more busi- JACOB WIR-TH RESTAURANT195nesses constitutes a single employer, considers criteriasuch as common management, common ownership andfinancial control, interrelation of operations, and central-ized control of labor relations. See, e.g., Royal TypewriterCompany v. iN.L.R.B., 533 F.2d 1030, 1042-44 (8th Cir.1976). And, as the Board stated in Western Union Corpo-ration, etc., 224 NLRB 274, 276 (1976) (Chairman Fan-ning dissenting):It is well settled that a critical factor in determin-ing whether separate legal entities operate as asingle employing enterprise is the common controlof labor relations policies and that common owner-ship is not determinative where such requisitecommon control is not shown. Moreover, as notedabove, such common control must be actual oractive, as distinguished from potential control ..Applying these principles to the evidence adduced in theinstant case, I find and conclude that Pizza Pizzaz andJacob Wirth constitute a single employer as alleged and,consequently, satisfy the Board's jurisdictional standards.See Carolina Supplies and Cement Co., 122 NLRB 88, 89(1958).Thus, as recited supra, Pizza Pizzaz and Jacob Wirthare both engaged in the operation of retail food facilitiesin Boston. The sole stockholders of Pizza Pizzaz are twotrust funds whose trustees and beneficiaries are WilliamFitzgerald and his wife, Ann Fitzgerald. Pizza Pizzaz inturn is the sole stockholder of Jacob Wirth. RichardFallon is president of Pizza Pizzaz and vice president andtreasurer of Jacob Wirth. Fallon is also the general man-ager of both food operations. Fallon admittedly "woulddiscuss the overall business of Pizza Pizzaz" with SamSchwartz, its manager, and "the overall business with themanager of Jacob Wirth ...Robert McManus." Includ-ed within these discussions were, inter alia, "the hiring of..personnel"; "hiring help"; "firing personnel";"wages"; hours of employment; and day-to-day oper-ational problems. Fallon, as demonstrated, has the powerto hire and fire the facility managers. And, althoughFallon generally claimed that the ultimate or final "deci-sion" with respect to the above subject matters is vestedin the separate managers, he also acknowledged that hefired Jacob Wirth Manager Joe Ricci because Ricci hadrehired a previously discharged worker. Further, Fallonalone is engaged in negotiating a new contract withLocal 26 pertaining to Jacob Wirth. Fallon alone han-dled grievances with Local 26 pertaining to Jacob Wirthpersonnel. Pizza Pizzaz, a more limited food enterprise,employs only Sam Schwartz and the immediate membersof the Schwartz family and, understandably, the exerciseof control by Fallon over its labor relations policies ismore limited than his exercise of such authority over thelabor relations policies of Jacob Wirth. In addition,Fallon signs the checks for the purchase of goods andsupplies by both facilities. A single accountant files onetax return for both operations. And, Fallon periodicallyexamines "the daily" cash register tapes for Jacob Wirth.Under all the circumstances present here, I am per-suaded that Pizza Pizzaz and Jacob Wirth are commonlyowned and commonly managed; there is in effect a cen-tralized control over their labor relations policies; JacobWirth annually has gross sales in excess of $380,000;Pizza Pizzaz annually has gross sales in excess of$140,000; each enterprise annually purchases goodsvalued in excess of $2,000 from business firms in Massa-chusetts which receive these goods directly from otherStates; and, therefore, Pizza Pizzaz and Jacob Wirth area single employer which meets the Board's jurisdictionalstandards and is engaged in commerce as alleged.The question remains whether or not the Employerthreatened employees Angelo Pappas and MohamedZahran on Saturday, August 5, and summarily dis-charged both employees because of union activities onMonday, August 7, in violation of Section 8(a)(1) and (3)of the Act. I find and conclude on the credible evidenceof record, as detailed supra, that Jacob Wirth ManagerMcManus threatened the two employees on August 5 asalleged and that the real reason for their discharge onAugust 7 was union activities.Angelo Pappas credibly testified that on Saturday,August 5, McManus "asked" him "who was going to bethe next shop steward." Angelo's father, William Pappas,had been the union steward until July 20 when WilliamPappas left Jacob Wirth to start his own business.Angelo revealed to McManus thatWe would have a meeting between the employees.Or, if Mr. Sullivan, [the union president], seen fit toappoint one of us, one of the employees in theUnion, as shop steward. ...If he does appoint, itwould probably be me [Angelo] or Sammy[Zahran.]On that same day, Angelo Pappas, as he further testified,spoke to the Jacob Wirth employees about their obliga-tion to join the Union and pay dues. One waiter, whenasked by Angelo "why he wasn't paying the Uniondues," replied: "This isn't a Union place anymore."Angelo recalled a similar discussion with bartender BobPerry. McManus, informed of Angelo's efforts on behalfof the Union,came over to [Angelo] and he [McManus] "said, Ifyou think you're going to bust my ass with theUnion, I got news for you, don't try it."McManus similarly stated to Zahran later that same day,"what you two people [Angelo and Zahran] are tryingto do to me [McManus] ...." McManus admonishedZahran: "tell [Angelo] don't bother my help aboutUnion"; "if he [Angelo] is not going to stop doing that, Iam going to fix him"; "I break his legs"; ". ..tellAngelo that." On Monday, August 7, both AngeloPappas and Zahran, as stated, were summarily fired byMcManus.McManus claimed that I week earlier, "I [McManus]told [Angelo Pappas and Zahran] I would not put upwith their tardiness, absenteeism, their rudeness to cus-tomers, their lack of ability to service my people in theway that I wanted them to be serviced, their lack ofpicking up the food, their complete I-don't-care atti-tude." McManus claimed that the reason "why" he dis-JACOB WIRTH RESTAURANT 195 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharged the two workers on August 7 was "poor work-manship." McManus added:Absenteeism, tardiness, rudeness to customers,unable to get hold of them quite a few times to waiton tables ....McManus added that "in a 7-day period" for the weekending August 5, Zahran was absent "twice without no-tification." McManus added that he had observed thework performances of Angelo and Zahran during Juneand July and it was "very poor"; that he had received"complaints" from customers; and that "both of them"were "absent and tardy." Fallon, the Employer's generalmanager, asserted that the cash register tapes for JacobWirth show that Angelo Pappas and Zahran were the"lowest of any one we had working in there as awaiter." And, Fallon also claimed that the decision to re-place "the inefficient waiters," including Angelo Pappasand Zahran, was made on August 2, 3 days beforeAngelo and Zahran had been threatened by McManus. Inote that the timecards for these two employees and thecash register tapes, although available at the hearing,were not offered into evidence. Zahran credibly ex-plained his absence from work during the prior week andcredibly denied that he had been absent without notifica-tion and various other inadequacies attributed to him.Angelo Pappas credibly denied being "warned about notproducing enough business"; "about being surly to cus-tomers"; "about being late"; "about not showing up";"about not calling in"; or about his "conduct" as awaiter.On this record, I find and conclude that McManusthreatened the two employees as they credibly testifiedand that he fired them because of union activities. Effortsby management to negotiate a new contract with theUnion had bogged down. Angelo Pappas' efforts to getthe unit employees to continue their union membershipsand continue paying dues were made known toMcManus. McManus was aware that Angelo Pappas andZahran were in line for the vacant steward's position. Itwas openly discussed at the restaurant that AngeloPappas and Zahran were the leading contenders for thesteward's job. As noted, Angelo revealed this toMcManus 2 days before the firing.In sum, management fired these two employees be-cause of union activities. Further, management's assignedreasons for firing these two employees are plainly pretex-tual. Timecards and register tapes which would easilysubstantiate general claims of poor workmanship and tar-diness and absenteeism were not offered into evidence. Ireject management's shifting, belated, unsubstantiated,and often confusing and contradictory reasons for firingthese two workers as not the real reason. Respondent, byfiring these two employees because of union activities,violated Section 8(a)(l) and (3) of the Act. Respondent,by threatening these two employees earlier with physicalharm or reprisals, as quoted above, clearly impingedupon their Section 7 rights, in violation of Section8(a)(l).CONCLUSIONS OF LAW1. Pizza Pizzaz, Inc., and Jacob Wirth Restaurant con-stitute a single employer engaged in commerce withinthe meaning of the National Labor Relations Act.2. Hotel, Restaurant, Institutional Employees and Bar-tenders Union, Local 26, AFL-CIO, is a labor organiza-tion within the meaning of the Act.3. Respondent Employer violated Section 8(a)(1) and(3) of the Act by threatening its employees with physicalharm or reprisals if they enaged in union activities andby discharging employees Angelo Pappas and MohamedZahran because of their union activities.4. The unfair labor practices found above affect com-merce within the meaning of Sections 8(a)(1) and (3) and2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in certainunfair labor practices, I recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. And, as theunfair labor practices committed by the Respondent areflagrant and widespread, I recommend that Respondentcease and desist from in any other manner infringingupon rights guaranteed employees in Section 7 of theAct.It has been found that Respondent, in violation of Sec-tion 8(a)(l) and (3) of the Act, unlawfully terminated em-ployees Angelo Pappas and Zahran on August 7, 1978. Itwill therefore be recommended that Respondent offer toboth employees immediate and full reinstatement to theirformer or substantially equivalent positions, without prej-udice to their seniority or other rights and privileges,and make them whole for any loss of earnings sufferedby reason of their unlawful terminations, by payment tothem of a sum of money equal to that which they nor-mally would have earned from the date of Respondent'sdiscrimination to the date of Respondent's offer of rein-statement, less net earnings during such period, withbackpay and interest thereon to be computed in themanner prescribed in F W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 637 (1977).4Further, it will be recommended thatRespondent preserve and make available to the Board,upon request, all payroll records and reports, and allother records necessary and useful to determine theamount of backpay due and the rights of reinstatementunder the terms of these recommendations. Respondentwill also be directed to post the attached notice.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record of the case, I herebyissue the following recommended:ORDER5The Respondent, Pizza Pizzaz, Inc., d/b/a JacobWirth Restaurant, Boston, Massachusetts, its officers,agents, successors, and assigns, shall:See. gencralII. Iis Plllht,,g & Iliatig (Co. 138 NI RB 71h (19h2)' In the e,.et no exceptionl arre iled a.i pro xided b See 12 I46 of theRules a;ed Regiulations of the Naional l.bor Relations Blaird. he find-C ,i, Z.-(d JACOB WIRTH RESTAURANT1971. Cease and desist from:(a) Threatening its employees with physical harm orreprisals if they engage in union activities.(b) Discouraging membership in Hotel, Restaurant, In-stitutional Employees and Bartenders Union, Local 26,AFL-CIO, or any other labor organization, by discri-minatorily discharging any of its employees or in anyother manner discriminating against them with respect totheir hire or tenure of employment or any term or condi-tion of employment.(c) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer employees Angelo Pappas and MohamedZahran immediate and full reinstatement to their formerjobs or to substantially equivalent positions, without prej-udice to their seniority or other rights and privileges,and make them whole for any loss of earnings in themanner set forth in this Decision.igs. cornclInion i, lrid recolmnended Order herein shall, as prosided inSec 102 48 of the Rules and Regulations. be adopted b the Board andbecome il finrldings conclusions. and d Order. and all objections thereloshall be deemed alixed for all purposes(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c)Post at its facilities in Boston, Massachusetts, copiesof the attached notice marked "Appendix."s Copies ofsaid notice, on forms provided by the Regional Directorfor Region I, after being duly signed by Respondent'srepresentative, shall be posted by immediately upon re-ceipt thereof, and be maintained by for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by employees toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.e In the eent that this Order is enforced b a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "JACOH WIRTH RESTAURANT 197